DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 12/21/2020 responsive to the Office action filed 09/24/2020 has been entered. Claim 1 has been amended. New claim 20 has been added. Claims 1, 2, 4, 6-13 and 15-20 including the withdrawn claims 13 and 15-18 are pending in this application.

Claim Interpretation

 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the limitation “a means for mixing” in line 21 being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-12, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the metering site is under the melt” in line 22. It has a new matter issue because the written description discloses that depending on the metering site and the design of the degasification device, the means optionally also comprise required mixing devices which distribute the entraining agent in the melt (Pa [0049]), one or more entraining agents are mixed into the melt in the degasification device (Pa [0035]), water was metered into the degasification extruder (Pa [0085]), and ε-caprolactam was metered into the degasification extruder (Pa [0087]), i.e. the written description discloses that the entraining agent is metered into the degasification extruder to be mixed into the melt, but does not discloses that the metering site is under the melt.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 6-12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a means for mixing” in line 21 in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description discloses that the degasification device comprises means for mixing an entraining agent into the melt (Pa [0049]), but there are no corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gerking et al. (US 4,734,263) in view of Eisch et al. (US 2017/0320010), Miller et al. (US 3,705,617) and Rich (US 3,371,059). Additional supporting evidence provided with “How does a spray condenser work?” (https://chemical-engg.com/blogs/entry/12-how-does-a-spray-condenser-work/, 2016) (All of record).

With respect to claim 20, Gerking teaches a method for the production of polyamide 6 with low extract content (“a process for continuous demonomerization and postpolymerization of polyamide 6 melts”, Title), comprising the steps of 
a) providing a melt of non-extracted polyamide 6 (“solid lactam is … fed at 1 into a heated solving tank 2 … it leaves this tank in liquid form …a dosing pump 4 conveys the mixture into the upper part of the first polymerization stage, a VK tube 5”, Co 3 li 32-54); 
b) feeding the melt into a degasification device (“Gear pump 8 then transports the prepolymer via a product line 9 into the reactor 10”, Co 3 li 55-58) which is connected with a vacuum generation device (“vacuum pumps 32”, Co 4 li 29 and Fig. 1); 
c) extracting of ε-caprolactam and oligomers from the melt in vacuum (“the volatile particles of the melt, i.e., water, monomer (ε-caprolactam) as well as oligomers are allowed to escape … under vacuum”, Co 4 li 25-27); 
d) feeding the extracted polyamide 6 melt from the degasification device into a further processing (“the polymer leaves the reactor … via a melt distributor 14 to the individual spin positions 15 … to press the melt in the spin position via spinnerets into the form of filaments”, Co 3 li 58-64; “fibers”, Co 3 li 67; “film”, Co 4 li 4), 
wherein,
- between the degasification device (“the reactor10”) and the vacuum generation device (“vacuum pumps”) a direct condenser (“a spray condenser”) is arranged (“the vapors leave at 31 via the outlet socket 33 and pipe line 34 which leads into a condenser 35, the volatile lactam and the oligomers are separated by means of spray condensers”, Co 4 li 29-33). One would appreciate that the spray condenser is operated with the condensate which is recirculated (See “How does a spray condenser work?”, https://chemical-engg.com/blogs/entry/12-how-does-a-spray-condenser-work/, 2016). That is, in the Gerking’s method spray condenser would be operated with the ε-caprolactam which is circulated, inherently for maintaining a constant circulation amount continuously an amount of ε-caprolactam which corresponds to the condensed extract amount is removed.

Gerking teaches that in the degasification device (“10”) the volatile particles of the melt, i.e. water and monomer (ε-caprolactam) as well as oligomer, are allowed to escape (Co 4 li 25-26), and further teaches that it is possible to increase the removal of the low molecular weight part by feeding nitrogen or steam into the reactor (Co 5 li 17-19). That is, Gerking teaches that during evaporation of water, monomer (ε-caprolactam) and oligomer, feeding nitrogen or steam as an entraining agent into the reactor would help them escape as entraining agents. However, Gerking does not specifically teach that one or more entraining agents are metered and mixed into the melt in the degasification device for reaction with the melt, wherein at least one of the entraining agents is ε-caprolactam.
In the same field of endeavor, a method of separating monomer gas from a liquid plastic latex (monomer stripping) (Co 1 li 12-13), Rich teaches that the unstripped latex is heated above the vaporization temperature of the residual monomer by temperature controlled heating system 152 as the latex enters tub 153, and the direct introduction of steam has been found convenient in most instances since the high humidity resulting from the steam prevents excessive evaporation of water from the latex and reduces coagulation and equipment fouling (Co 5 li 70-Co 6 li 5). Rich further teaches that a gas or vapor is introduced through second inlet pipe 160 to drive a sonic transducer 161, the gas for operating the transducer must be a compatible gas with respect to the specific polymer latex, generally the gas of a monomer from which the polymer has been produced is suitable with the addition of steam (Co 6 li 12-13, 17-21 and 27-28), and without the transducers more than 2% of the unreacted monomer gas remained in the liquid effluent from the apparatus (Co 6 li 73-75).
One would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gerking with the teachings of Rich so that the one would provide the transducer with Gerking’s reactor and supply ε-caprolactam as well as steam for the purpose of removing more unreacted ε-caprolactam from the melt in the degasification device.

Gerking is silent to the vacuum generation device that comprises an upstream pre-separator which is cooled with coolant.
In the same field of endeavor, a method for degassing polymer melts prior to continuous processing to drawn polymer films (Pa [0060]), Eisch teaches that a solid plastics material is melted by a plasticising unit (extruder), the mixture of melted plastics material and additives is degassed in one or more vacuum zones of a plasticising unit which is/are connected to a vacuum system; the waste gases are neutralised in a separating device or purification system (Pa [0061]-0064), and the entire system is to be so designed that condensates, resublimates and contamination by organic deposits and coked substances are avoided (Pa [0065]) in order to achieve the best possible quality of the products produced from the plastics melt (Pa [0008]). Eisch further teaches that in the vacuum zones connected with the vacuum system 5, 6 through a vacuum line 11 a melt is degassed, and optionally cold traps 3 and filters 4 as well as via further line portions (Pa [0088]). Eisch also teaches that in an in vacuo separation, condensers /sublimators (cold traps), usually in conjunction with particle filters, are conventional, and because of the vapour pressure curve of water, complete removal by condensation is not possible, at very low pressures, there is the possibility that ice can be separated (resublime) only below the freezing point (Pa [0013] and [0014]). 
Therefore, one would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gerking with the teachings of Eisch so that the one additionally provide a sublimator and a filter as a pre-separator on the Gerking’s vacuum line before the vacuum pump 32 for the purpose of additionally removing resublimates and contamination so as to achieve the best possible quality of the products produced from the plastics melt. 

Eisch teaches that the sublimation can take place in a sublimator in the form of a cooled plate by cooling (Pa [0022]), but is silent to using a coolant.
Miller relates to sublimation apparatus and method. Miller teaches that for recovering a product from a hot effluent product gas in which it exists as a vapor the product gas is passed through a cooled internally finned tube at a temperature to condense or sublimate (solidify) the product out of said product gas as a solid on the fin (Abstract), and further teaches that the apparatus comprises ports 12 and 13 permitting coolant (e.g. tempered water) to flow into the interior of the shell (Co 3 li 6-8).
One would have found it obvious to flow the coolant through the plate for the purpose of cooling the plate and sublime the sublimable gases on the cooled plate.

Allowable Subject Matter

Claims 1-2, 4, 6-12, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record to a method for the production of polyamide 6 with low extract content as instantly claimed is that while Gerking et al. (US 4,734,263) teaches a) providing a melt of non-extracted polyamide 6, b) feeding the melt into a degasification device, c) extracting of ε-caprolactam and oligomers from the melt in vacuum, d) feeding the extracted polyamide 6 melt from the degasification device into a further processing, wherein between the degasification device (“the reactor10”) and the vacuum generation device (“vacuum pumps”) a direct condenser (“a spray condenser”) is arranged, nitrogen or steam as the entraining agents are fed into the degasification device (which inherently provides a gas feed to provide nitrogen or steam); and Rich (US 3,371,059) teaches adding monomer into the polymer latex for the purpose of removing the residual monomer in the polymer; Eisch et al. (US 2017/0320010) teaches a sublimator and a filter as a pre-separator on the vacuum line for the purpose of additionally removing resublimates and contamination; and Miller et al. (US 3,705,617) teaches using a coolant in the sublimator, but the combination does not specifically teach that the degasification device comprises a metering site and a means for mixing an entraining agent into the melt.

Response to Arguments

Applicant’s arguments, see Amendments pages 8-12 filed 12/21/2020, have been fully considered, but are not persuasive.
Applicant argues that Rich teaches using a sonic transducer for allegedly applying a compatible gas with respect to a specific polymer latex for the purpose of removing foam or air bubbles from a latex while a polymer melt is simply a polymer in the molten state and does not intrinsically include foam/air, thus sonic transducers are of absolutely no use in the device of Gerking for the purpose described in Rich. (pg 10)
This argument is found to be unpersuasive because:
Even if Gerking is silent to existence of foam in the polymer melt, Gerking does not teach away the existence of foam in the polymer melt, and Gerking concerns removing the residual monomer from the polymer which is the same concern of Rich because Rich teaches that without the transducers more than 2% of the unreacted monomer gas remained in the liquid effluent from the apparatus (Co 6 li 73-75). Therefore, one would have found it obvious to provide the transducer with Gerking’s reactor and supply ε-caprolactam as well as steam for the purpose of removing more unreacted ε-caprolactam from the melt in the degasification device.
Applicant further argues that Rich teaches that "A compatible vapor used herein is one which does not chemically react or otherwise combine undesirably with the liquid under treatment so as to produce deleterious effects or hazardous conditions" (See Rich at col. 4, lines 57-62), hence, there is no interaction between the driving gas and the latex in Rich which might qualify it as an entraining agent, consequently, there is no disclosure in Rich to use a monomer gas as an entraining agent and definitely not one that is to be metered under the melt. (pg 11)
This argument is found to be unpersuasive because:
In the specification, there is no mention about interaction between the entraining agent with the polymer melt as Applicant argues. Further, the gases fed to the reactor would be inherently mixed with the melt in the disk reactor fitted with a rotor which is turned by drive (Co 4 li 9 and 21). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742